Citation Nr: 1647572	
Decision Date: 12/21/16    Archive Date: 12/30/16

DOCKET NO.  08-35 060	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New York, New York


THE ISSUES

1. Entitlement to service connection for a left knee disorder, including as secondary to the service-connected left ankle disability.

2. Entitlement to service connection for a right knee disorder, including as secondary to the service-connected right ankle disability.

3. Entitlement to service connection for temporomandibular joint disorder (TMJ), including as secondary to the service-connected cervical spine disorder.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

M. Lavan, Associate Counsel


INTRODUCTION

The Veteran had active service from May to October 1971.

In December 2015, the Board denied service connection for the left and right knee disorders and remanded service connection for TMJ for additional development.  The Veteran timely appealed the Board's denial to the Veterans Claims Court.  In a June 2016 Order, the Court Clerk remanded the matter for action consistent with the terms of the Joint Motion for Partial Remand (JMR). 

Regarding the claim for TMJ, the RO provided the Veteran with the appropriate notice and authorization forms as instructed by the Board in the December 2015 remand.  Stegall v. West, 11 Vet. App. 268 (1998).  Nonetheless, another remand is needed for further clarification.  

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


REMAND

Pursuant to the JMR, further explanation is needed regarding whether the Veteran's right and left knee disorder were aggravated by his service-connected right and left ankle disabilities, including a rationale for the opinion that his knee disorders are due to genetic predisposition.  

With respect to TMJ, the August 2013 examiner did not specifically address the Veteran's private treatment evidence, internet medical evidence, or discuss the theory of aggravation.  Thus, the TMJ claim is also remanded for further explanation.

Accordingly, the case is REMANDED for the following actions:

1. Forward the claims file to the examiner who conducted the November 2013 VA examination, or another appropriate examiner if she is unavailable, for an addendum medical opinion regarding the Veteran's left and right knee disorders.  

The claims file, including a copy of this opinion, must be made available to, and be reviewed by, the examiner.  The examiner should note such review in the examination report.  An in-person examination is not necessary unless the examiner determines otherwise.  

Based on examination findings, medical principles, the Veteran's statements, and available medical records, the examiner is asked to address the following:

a. Is it is at least as likely as not (50 percent or greater probability) that the Veteran's left and/or right knee disorders were caused by his service-connected ankle disabilities.  

b. Is it is at least as likely as not (50 percent or greater probability) that the Veteran's left and/or right knee disorders were aggravated by his service-connected ankle disabilities.  

The term "aggravated" in the above context refers to a permanent worsening of the underlying condition, as contrasted to temporary or intermittent flare-ups of symptomatology which resolve with return to the baseline level of disability. 

The examiner is advised that the Court has determined that language such as "not due to," "not caused by," and "not related to" a service-connected disability are insufficient to address the question of aggravation under § 3.310(b)).  

The rationale for all opinions expressed should be provided.  If the examiner determines that the Veteran's knee disorders are likely due to a genetic predisposition, the examiner should explain this determination.  If the examiner cannot provide an opinion, the examiner must affirm that all procurable and assembled data was fully considered and a detailed rationale must be provided.

2. Forward the claims file to the examiner who conducted the August 2013 VA examination, or another appropriate examiner if she is unavailable, for an addendum medical opinion regarding the Veteran's TMJ disorder.  

The claims file, including a copy of this opinion, must be made available to, and be reviewed by, the examiner.  The examiner should note such review in the examination report.  An in-person examination is not necessary unless the examiner determines otherwise.  

Based on examination findings, medical principles, the Veteran's statements, and available medical records, the examiner is asked to address the following:

a. Is it is at least as likely as not (50 percent or greater probability) that the Veteran's TMJ disorder was caused by his service-connected cervical spine disability.  

b. Is it is at least as likely as not (50 percent or greater probability) that the Veteran's TMJ disorder was aggravated by his service-connected cervical spine disability.  

In answering these questions, the examiner is asked to address the Veteran's April 2011 private medical records from Dr. F that links his TMJ and cervical spine disability, as well as the internet medical evidence provided by the Veteran that links TMJ to spinal disorders.

The term "aggravated" in the above context refers to a permanent worsening of the underlying condition, as contrasted to temporary or intermittent flare-ups of symptomatology which resolve with return to the baseline level of disability. 

The examiner is advised that the Court has determined that language such as "not due to," "not caused by," and "not related to" a service-connected disability are insufficient to address the question of aggravation under § 3.310(b)).  

The rationale for all opinions expressed should be provided.  If the examiner cannot provide an opinion, the examiner must affirm that all procurable and assembled data was fully considered and a detailed rationale must be provided.

3. Thereafter, readjudicate the issues on appeal. If any benefit sought on appeal remains denied, the Veteran and his representative should be provided with a supplemental statement of the case and be afforded a reasonable opportunity to respond. The case should then be returned to the Board for further appellate review, if otherwise in order.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
L. HOWELL
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).




